i          i        i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                Nos. 04-08-00768-CR & 04-08-00769-CR

                                       James Robert HARRISON,
                                               Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2006CR10794 & 2007CR3157
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: December 10, 2008

DISMISSED

           The trial court’s certification in each of these appeals states that the case is a “plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides, “[t]he appeal must be dismissed if a certification that shows the defendant has

a right of appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).

           Appellant’s counsel has filed written notice with this court that counsel has reviewed the

records, which were filed on CD-ROM, and “can find no right of appeal for Appellant.” We
                                                                    04-08-00768-CR & 04-08-00769-CR

construe this notice as an indication that appellant will not seek to file amended trial court

certifications showing that he has the right of appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also

Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the

record presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss

these appeals. Accordingly, the appeals are dismissed.

                                                              PER CURIAM

DO NOT PUBLISH




                                                 -2-